DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 June 2022 was filed after the mailing date of the patent application on 25 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 25 January 2022, are acceptable for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi et al. (US 10031722 B1; hereinafter referred to as “Mutagi”) in view of Balay et al. (US 20110191827 A1; hereinafter referred to as “Balay”).
Regarding Claim 1, Mutagi discloses a system comprising: 
a first communication device having a first unique identifier (8:20-31, Mutagi discloses that each device had a respective Media Access Control (MAC) address); 
a second communication device having a second unique identifier (8:20-31, Mutagi discloses that each device had a respective Media Access Control (MAC) address); 
a remote management platform (7:47-62 & Figs. 1, Mutagi discloses a remote service 112.  7:47-62, Mutagi further discloses that the remote service comprises one or more network-accessible resource, which further comprises one or more processors 118 and computer-readable storage media 120 for execution by the processors 118) configured to: 
manage communications for a plurality of groups of communication devices (15:48-58 & Fig. 8 (812), Mutagi discloses managing communications for a group of devices by sending each respective command from a particular device to other devices of the group); 
receive a registration message from the first communication device (15:6-40 & Fig. 8 (802), Mutagi discloses receiving, by a remote service from a voice-controlled device 104 of a plurality of devices, a request) including the first unique identifier (8:20-31, Mutagi discloses that the device may send an identifier for the device, such as a Media Access Control (MAC) address); 
responsive to the registration message, generate a database entry for a default group including the first communication device and the second communication device based on the matching portion (15:6-40 & Fig. 8 (802->804) & 17:1-34, Mutagi discloses generating, in response to a request, at least one indication where each indication identifies each device that is a part of a group based upon matching/shared capabilities), the default group established for the first communication device and the second communication device during manufacturing (5:26-50, Mutagi discloses that the group for the plurality of devices is defined by capabilities of the device.  12:16-49, Mutagi further discloses that the capabilities of the device may involve functionality, which would have been present at the time of manufacture); and 
route messages between the first communication device and the second communication device based on the database entry (15:48-58 & Fig. 8 (812), Mutagi discloses sending, by the remote service 112, commands to more or more devices in the group based upon the previously-generated indications).
However, Mutagi does not disclose the first unique identifier and the second unique identifier assigned during manufacturing and having a matching portion.
Balay, a prior art reference in the same field of endeavor, teaches the first unique identifier and the second unique identifier assigned during manufacturing and having a matching portion (¶14, Balay teaches that a first media access control (MAC) address of a first device and a second MAC of a second device can be determined to be devices manufactured by the same manufacturer based upon a portion, or first three bytes, of each respective MAC address matching or being identical to an organizational unique identifier portion (OUI)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Mutagi by requiring that the first unique identifier and the second unique identifier assigned during manufacturing and having a matching portion as taught by Balay because unauthorized devices, or devices not made by the same manufacturer, can be detected (Balay, Abstract & ¶14).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 1.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 1.
Regarding Claim 2, Mutagi in view of Balay discloses the system of claim 1.
Mutagi further discloses the first communication device configured to generate the registration message automatically upon an initial activation since manufacturing (15:6-40 & Fig. 8 (802), Mutagi discloses receiving, by a remote service from a voice-controlled device 104 of a plurality of devices, a request in response to an oral request or request made via a GUI).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 2.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 2.
Regarding Claim 3, Mutagi in view of Balay discloses the system of claim 1.
However, Mutagi does not disclose the matching portion is based on the first communication device and the second communication device being packaged together during manufacturing.
Balay, a prior art reference in the same field of endeavor, teaches the matching portion is based on the first communication device and the second communication device being packaged together during manufacturing (¶14, Balay teaches that the organizational unique identifier portion (OUI), or the matching first three bytes of the MAC addresses, is based upon devices manufactured by the same manufacturer).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Mutagi by requiring that the first unique identifier and the second unique identifier assigned during manufacturing and having a matching portion as taught by Balay because unauthorized devices, or devices not made by the same manufacturer, can be detected (Balay, Abstract & ¶14).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 3.
Regarding Claim 4, Mutagi in view of Balay discloses the system of claim 1.
Mutagi further discloses the remote management platform further configured to: 
receive a request from the first communication device to add a new member to the default group, to create a modified group (15:6-40 & Fig. 8 (802), Mutagi discloses receiving, by a remote service from a voice-controlled device 104 of a plurality of devices, a request.  Here, the request adds a plurality of devices having a matching capability.  Furthermore, the algorithm of Fig. 8 can be repeated to add additional members); and 
update the database entry to include the member in the modified group including the first communication device, the second communication device, and the new member (15:6-40 & Fig. 8 (802->804) & 17:1-34, Mutagi discloses generating, in response to at least one request, at least one indication where each indication identifies each device that is a part of a group based upon matching/shared capabilities).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 4.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 4.
Regarding Claim 5, Mutagi in view of Balay discloses the system of claim 4.
Mutagi further discloses the remote management platform further configured to: 
generate a graphical user interface (GUI) accessible by the first communication device (15:59-16:3 & Fig. 9 (902), Mutagi discloses causing, by the remote service 112, the generation of a graphical user interface of a device of a user where the user may request a grouping of devices having selected capabilities); and 
receive the request via the GUI (16:4-12 & Fig. 9 (904), Mutagi discloses receiving, by the remote service 112, the request from the display device via the GUI).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 5.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 5.
Regarding Claim 7, Mutagi in view of Balay discloses the system of claim 4.
Mutagi further discloses the request is received as a voice command (15:6-40 & Fig. 8 (802), Mutagi discloses that the request may be an oral request or voice command).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 7.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 7.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mutagi in view of Balay in further view of Liu et al (US 10142266 B2; hereinafter referred to as “Liu”).
Regarding Claim 6, Mutagi in view of Balay discloses the system of claim 4.
Mutagi further discloses the new member includes a bot configured to process natural language commands and generate a response (7:47-62 & Figs. 1, Mutagi discloses that the device can be a voice-controlled device 104); 
the remote management platform further configured to: 
receive a natural language message from the first communication device (15:15-18 & Fig. 8 (806), Mutagi discloses receiving, by a remote service from a voice-controlled device 104 of a plurality of devices, an audio signal); 
provide the natural language message to the bot based on the database entry (15:41-58 & Fig. 8 (810-812), Mutagi discloses transmitting, by the remote service to other devices in the group, a command generated from the audio signal).
However, Mutagi does not disclose transmit[ting] a response from the bot to the first communication device.
Liu, a prior art reference in the same field of endeavor, teaches transmit[ting] a response from the bot to the first communication device (11:1-11 & Fig. 4A (S403), Liu teaches sending and displaying, by an entity in the chat session, a response to the voice command generated by the client device).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Mutagi by transmit[ting] a response from the bot to the first communication device as taught by Liu because providing dynamic chat recommendations during a chat session between two users improves the chat session experience (Liu, 1:52-58).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 6.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12, 19 of U.S. Patent No. 10687178 (hereinafter referred to as “the ‘178 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 7 of the ‘178 Patent discloses a system comprising: 
a first communication device having a first unique identifier (Claim 7 of '178 Patent discloses each device has a unique identifier); 
a second communication device having a second unique identifier (Claim 7 of '178 Patent discloses each device has a unique identifier), the first unique identifier and the second unique identifier assigned during manufacturing and having a matching portion (Claim 19 of '178 Patent discloses that the default group is established for the communication devices at manufacturing.  Claim 12 of the '178 Patent discloses that the default group is established based upon the communication devices sharing a common portion of their respective identifiers); 
a remote management platform (Claim 7 of the '128 Patent discloses a cloud-based remote management platform) configured to: 
manage communications for a plurality of groups of communication devices (Claim 7 of the '128 Patent discloses that the a cloud-based remote management platform transmits/receives audio to each communication device); 
receive a registration message from the first communication device including the first unique identifier (Claim 7 of the '128 Patent discloses receiving a grouping request generated upon an initial activation of a wireless communication device); 
responsive to the registration message, generate a database entry for a default group including the first communication device and the second communication device based on the matching portion (Claim 7 of the '128 Patent discloses create an entry in the routing table based, at least in part, on information within the grouping request), the default group established for the first communication device and the second communication device during manufacturing (Claim 7 of the '128 Patent discloses identifying, at the cloud-based management platform, the default group of additional communication devices by the respective entries in the routing table); and 
route messages between the first communication device and the second communication device based on the database entry (Claim 7 of the '128 Patent discloses that recorded audio messages received from any one of the default group of communication devices are automatically routed to the remaining communication devices in the default group).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 1.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 1.
Regarding Claim 2, Claims 7, 12, and 19 of the ‘178 Patent discloses the system of claim 1.
Claim 7 of the ‘128 Patent further discloses the first communication device configured to generate the registration message automatically upon an initial activation since manufacturing (Claim 7 of the '128 Patent discloses generating a grouping request generated upon an initial activation of a wireless communication device).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 2.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 2.
Regarding Claim 3, Claims 7, 12, and 19 of the ‘178 Patent discloses the system of claim 1.
Claim 7 and Claim 19 of the ‘128 Patent further discloses the matching portion is based on the first communication device and the second communication device being packaged together during manufacturing (Claim 19 of '178 Patent discloses that the default group is established for the communication devices at manufacturing.  Claim 7 of the '178 Patent discloses that the default group is established based upon the communication devices sharing a common portion of their respective identifiers).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 3.
Regarding Claim 4, Claims 7, 12, and 19 of the ’178 Patent discloses the system of claim 1.
Claim 7 of the ‘178 Patent further discloses the remote management platform further configured to: 
receive a request from the first communication device to add a new member to the default group, to create a modified group (Claim 7 of '178 Patent discloses receiving a modification request from a selected communication device in the default group to add or remove another communication device from the default group); and 
update the database entry to include the member in the modified group including the first communication device, the second communication device, and the new member (Claim 7 of '178 Patent discloses updating the routing table to add an additional communication device, including a bot with a processing system capable of processing natural language commands, based on the modification request).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 4.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 4.
Regarding Claim 6, Claims 7, 12, and 19 of the ‘178 Patent discloses the system of claim 4.
Claim 7 of the ‘178 Patent further discloses the new member includes a bot configured to process natural language commands and generate a response (Claim 7 of the '128 Patent discloses adding a bot, with a processing system capable of processing natural language commands and generating a response, to the additional communication devices of the default group); 
Claim 12 of the ‘178 Patent discloses the remote management platform further configured to: 
receive a natural language message from the first communication device (Claim 12 of the '128 Patent discloses adding a bot, with a processing system capable of processing natural language commands); 
provide the natural language message to the bot based on the database entry (Claim 12 of the '128 Patent discloses generating a response, to the additional communication devices of the default group where the additional communication devices include the bot); and 
transmit a response from the bot to the first communication device (Claim 12 of the '128 Patent discloses transmitting the recorded audio message to each of the additional communication devices).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 6.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 6.
Regarding Claim 7, Regarding Claim 6, Claims 7, 12, and 19 of the ‘178 Patent discloses the system of claim 4.
Claim 7 of the ‘178 Patent further discloses the request is received as a voice command (Claim 18 of the '178 Patent discloses the modification request includes a voice command).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 7.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 7.
Claims 5, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over 7, 12, 19 of U.S. Patent No. 10687178 (hereinafter referred to as “the ‘178 Patent”) in view of Mutagi. 
Regarding Claim 5, Claims 7, 12, and 19 of the ‘178 Patent discloses the system of claim 4.
However, Claims 7, 12, and 19 of the ‘178 Patent does not disclose the remote management platform further configured to: generate a graphical user interface (GUI) accessible by the first communication device; and receive the request via the GUI.
Mutagi further discloses the remote management platform further configured to: 
generate a graphical user interface (GUI) accessible by the first communication device (15:59-16:3 & Fig. 9 (902), Mutagi discloses causing, by the remote service 112, the generation of a graphical user interface of a device of a user where the user may request a grouping of devices having selected capabilities); and 
receive the request via the GUI (16:4-12 & Fig. 9 (904), Mutagi discloses receiving, by the remote service 112, the request from the display device via the GUI).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claims 7, 12, and 19 of the ‘178 Patent by generating a graphical user interface (GUI) accessible by the first communication device and receiving the request via the GUI as taught by Mutagi because user interaction with multiple devices to create device groups is improved (Mutagi, 3:60-4:2).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 5.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 5.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474